DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/06/2022 has been entered.  Claim 1, 10-13 has been amended.  Claim 9 has been cancelled.  Claims 1-14 are still pending in this application, with claims 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US 2006/0291238 Hereinafter Epstein) in view of Kang et al. (US 2011/0164402 Hereinafter Kang) and further in view of Cho et al. (US 2017/0160591 Hereinafter Cho).
Regarding claim 1, Epstein discloses a light source board (202, Fig. 2C); 
light sources (116, Fig. 2C) disposed on the light source board; 
an angular filter (204, Paragraph 0048, Fig. 2C) disposed on the light source board and the light sources; and 
a first light guide layer (206, Fig. 2C, Paragraph 0047) disposed between the light source board and the angular filter and covering the light sources (Fig. 2C); and
a second light guide layer (208, Fig. 2C) disposed on the angular filter (Figs. 2C) and including a light output patter (468, Fig. 4C) disposed on one surface (top surface) of the second light guide layer,
wherein the first light guide layer is between the light source board and the angular filter filtering light based on an incident angle (Paragraph 0046, 0049-0050, and 0063), and
wherein the angular filter is disposed between the first light guide layer and the second light guide layer (Figs. 2C).
Epstein fails to teach wherein the first light guide layer fills a space between the light source board and the angular filter.
Kang teaches a light source board (121, Fig. 9);
light sources (125, Fig. 9, Paragraph 0027) disposed on the light source board; 
an angular filter (140, Fig. 9, Paragraph 0074) disposed on the light source board and the light sources; and 
a first light guide layer (130, Fig. 9) disposed between the light source board and the angular filter and covering the light sources (Fig. 9),
wherein the first light guide layer fills a space between the light source board and the angular filter (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light guiding layer of Epstein fill the space between the light source board and the angular filter as taught by Kang, in order to improve the light distribution as well as preventing lost light which could occur due to reflection which can occur due to change of index of refraction. Additionally it would help support the light guide and other optical elements given that there is not a void/open space thereby being more supporting.
Epstein fails to teach a plurality of light output patterns.
Cho teaches the second light guide (100 and 200, Fig. 3) layer comprises light output patterns (200, Fig. 4A-D).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the light output patterns of Cho to the second light guide layer of Epstein, in order to control the illumination of light and provide a more uniform light emission thereby preventing hot spots provided by the point light sources (Cho, Paragraph 0090_.

Regarding claim 2, Epstein teaches the first light guide layer is a transparent layer (Paragraph 0073).
Epstein fails to teach a transparent resin layer.
Kang teaches a transparent resin layer (Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the transparent layer of Epstein made from a silicone resin as taught by Kang, in order to provide a common material for a light guide which is able to be transparent.

Regarding claim 3, Epstein fails to teach the first light guide layer is made of silicon resin.
Kang teaches the first light guide layer (130, Fig. 9) is made of silicone resin (Paragraph 0081).

Regarding claim 4, Epstein teaches the angular filter comprises a plurality of polymer layers (Paragraph 0048 teaches polymer layers).

Regarding claim 5, Epstein teaches the plurality of polymer layers has a structure in which first and second polymer layers are alternately stacked (Fig. 2A, Paragraph 0048).

Regarding claim 6, Epstein teaches the first and second polymer layers have different refractive indices (Paragraph 0048 teaches the layers having different refractive indices).

Regarding claim 7, Epstein teaches the angular filter has first light transmissivity in a first incident-angle range that is lower than second light transmissivity in a second incident-angle range, and wherein an incident angle of the first incident-angle range is smaller than an incident angle of the second incident-angle range (Paragraph 0063, specifically as long as there are two ranges this limitation can be met).

Regarding claim 8, Epstein teaches the first incident-angle range comprises incident angles of about lower than theta cutoff, wherein the second incident-angle range comprises incident angles of above theta cutoff, wherein the first light transmissivity is less, and wherein the second light transmissivity is more.
Epstein fails to teach the specifics of the required degrees.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the first incident-angle comprise angles 30 degrees or lower, and the second incident-angle range to be angles between 50-57 degrees and to have had a first light transmissivity less than 10% and the second light transmissivity more than 40%, in order to provide a desired light distribution as well as scattering the light over a larger area thereby archiving a desired light distribution.


    PNG
    media_image1.png
    844
    778
    media_image1.png
    Greyscale

(Cho Fig. 4B, Reproduced and annotated, Fig. A for Examination)

Regarding claim 10, Epstein fails to teach the output patterns.
Cho teaches the second light guide layer (100 and 200, Fig. 3) comprises a first region (First region, Fig. A) and a second region (Second region, Fig. A) having the same area as the first region (Fig. A), 
wherein the first region overlaps at least one of the light sources (Figs. 3 and A, Paragraph 0086), 
wherein the second region does not overlap any of the light sources (Fig. A), and 
wherein a sum of areas of the light output patterns in the first region is smaller than a sum of areas of the light output patterns in the second region (Fig. A).

    PNG
    media_image2.png
    905
    891
    media_image2.png
    Greyscale

(Cho Fig. 4A, Reproduced and annotated, Fig. B for Examination)

Regarding claim 11, Cho teaches the light output patterns comprise a first light output pattern (First LOP, Fig. B), a second light output pattern (Second LOP, Fig. B), and a third light output pattern (Third LOP, Fig. B) that are sequentially arranged in a first direction (the first direction being from first LOP to Third LOP, Fig. B), 
wherein a distance between a center of the first light output pattern and a center of the second light output pattern is equal to a distance between the center of the second light output pattern and a center of the third light output pattern (Fig. B, specifically all of the openings are in columns and rows therefore the centers are all the same distances), 
wherein an area of the second light output pattern is larger than an area of the first light output pattern (Fig. B), and 
wherein an area of the third light output pattern is larger than an area of the second light output pattern (Fig. B).

Regarding claim 12, Cho teaches the light output patterns further comprise a fourth light output pattern (fourth LOP, Fig. B) and a fifth light output pattern (Fifth LOP, Fig. B) that are sequentially arranged in a second direction (vertical, Fig. B) from the first light output pattern, 
wherein the second direction is different from the first direction, 
wherein a distance between the center of the first light output pattern and a center of the fourth light output pattern is equal to a distance between the center of the fourth light output pattern and a center of the fifth light output pattern (Fig. B), 
wherein an area of the fourth light output pattern is larger than the area of the first light output pattern (Fig. B), and 
wherein an area of the fifth light output pattern is larger than the area of the fourth light output pattern (Fig. B).

    PNG
    media_image3.png
    699
    708
    media_image3.png
    Greyscale

(Cho Fig. 4D, Reproduced and annotated, Fig. C for Examination)

Regarding claim 13, Cho teaches wherein the light output patterns comprise a first light output pattern (First LOP, Fig. C), a second light output pattern (second LOP, Fig. C), and a third light output pattern (Third LOP, Fig. C) that are sequentially arranged in a first direction (Fig. C), 
wherein areas of the first light output pattern, the second light output pattern, and the third light output pattern are equal to each other (Fig. C, Paragraph 0097), and 
wherein a distance between a center of the first light output pattern and a center of the second light output pattern is larger than a distance between the center of the second light output pattern and a center of the third light output pattern (Fig. C, Paragraph 0097).

Regarding claim 14, Cho teaches the light output patterns further comprise a fourth light output pattern (Fourth LOP, Fig. C) and a fifth light output pattern (Fifth LOP, Fig. C) that are sequentially arranged in a second direction from the first light output pattern, 
wherein the second direction is different from the first direction, 
wherein areas of the first light output pattern, the fourth light output pattern, and the fifth light output pattern are equal to each other (Fig. C, Paragraph 0097), and 
wherein a distance between a center of the first light output pattern and a center of the fourth light output pattern is larger than a distance between the center of the fourth light output pattern and a center of the fifth light output pattern (Fig. C, Paragraph 0097).

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
The applicant has argued that Epstein in view of Kang fails to teach wherein the angular filter is disposed between the first light guide layer and the second light guide layer. While this argument has been fully considered it is not persuasive. The Examiner points to Fig. 2C of Epstein which has an angular filter 204 with a first light guide 206 on the bottom side and a second light guide 208 on a top side. Therefore the angular filter is disposed between the first and second light guide layers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875